Citation Nr: 1544541	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  10-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for right knee arthritis.


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to May 1991 and from January 2002 to December 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 rating decision from a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for right knee arthritis and assigned a noncompensable rating, effective June 18, 2008.  In an August 2009 rating decision, the RO increased the rating to 10 percent, also effective June 18, 2008.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has reported a worsening of symptoms regarding his right knee disability since his last VA examination in January 2009.  (See Veteran's statement accompanying his Form 9, dated March 2010).  As the Veteran's most recent VA examination addressing this disability was conducted more than five years ago and the Veteran has reported a worsening of symptoms since that time, the Board must remand these issues in order to afford the Veteran a contemporaneous VA examination to assess the current nature, extent, and severity of his service-connected knee disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43, 186 (1995).

On remand, any outstanding VA treatment records should be obtained, and the Veteran should be provided an opportunity to submit any additional, pertinent private treatment records, or authorize VA to obtain such records on his behalf.  He should also be invited to submit any additional lay evidence regarding the current severity of his service-connected right knee disability on appeal.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and associate them with the claims file.

2. Notify the Veteran that he may submit lay statements from himself and from others who have first-hand knowledge of and/or were contemporaneously informed of the extent and severity of his right knee symptoms during the appeal period (since June 2008).  He should be provided an appropriate amount of time to submit this lay evidence.

3. Provide the Veteran an opportunity to submit any outstanding private treatment records pertaining to his right knee disability.  Provide the Veteran with the appropriate authorization for release form(s). 

For any outstanding private treatment records identified by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the claims file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran of such and provide him with an opportunity to submit those records directly.

4. After completing the above development to the extent possible, schedule the Veteran for an appropriate VA examination to determine the current nature, extent, and severity of his right knee disability. The claims file should be made available to the examiner in conjunction with the examination.

All appropriate tests and studies should be conducted. All findings and conclusions - specifically including any complaints of pain expressed by the Veteran - should be set forth in the report.

Where indicated, the VA examiner should conduct range-of-motion testing and provide commentary regarding symptoms including painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  Any additional loss of motion with repetitive movement must be noted.  The examiner should inquire as to periods of flare-up, and note the frequency and duration of any such flare-ups.  The examiner must estimate the effect of all functional losses, including due to flare-ups, by equating the disability experienced due to such losses to additional loss of motion (stated in degrees) beyond what is shown clinically. 

The examiner should also identify any neurologic manifestations of the Veteran's right knee disability.
 
5. Then readjudicate the appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case and be given the opportunity to respond.  Thereafter, the case should then be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

